DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1 and 11 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven J. Hanke [Reg. no. 58,076] on 5 February 2021.
The application has been amended as follows:
11. (Currently Amended)	A hydraulic fracturing flow simulation and control system that comprises:
a data acquisition system that collects measurements from a subterranean formation during a fracturing operation;
at least one multi-processor computer and non-transitory computer readable medium containing instructions;

wherein the instructions are for causing the at least one multi-processor computer to implement a hydraulic fracturing simulation method that includes:
deriving from the measurements a network of fractures having junctions where two or more fractures intersect;
ordering a set of corner points associated with each junction;
calculating a junction area from each set of corner points;

constructing a set of linear equations for deriving a subsequent state from the current state while accounting for said junction areas; and
repeatedly solving the set of linear equations to obtain a sequence of subsequent states, the sequence embodying a time-dependent spatial distribution of at least one flow parameter;
a display that displays the time-dependent spatial distribution; and[[, ]]
a treatment control system that modifies  to control the fracturing operation.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding §101, the claims have been amended to recite specific controlling steps for controlling a fracturing operation. Thus the claims are not integrated into the practical application of controlling a fracturing operation. Controlling physical apparatus for performing a physical operation is sufficient to render these claims eligible under §101 similar to Diamond v. Diehr, 450 US 175 (1981).
Examiner’s statement of reasons for allowance regarding §102/103 was previously presented in the office action dated 24 November 2020. For convenience it is restated herein:
US 2019/0025460 Mustapha [herein “Mustapha”] paragraph 45 teaches a fracture network control volume representing a two-dimensional polygon shape in fixed space. Mustapha paragraph 51 last sentence teaches transmissibility between fracture-fracture intersections. But Mustapha fails to teach calculating a junction area from a set of corner points.

US 2013/0204588 A1 Copeland [herein “Copeland”] paragraph 68 describes the uses of a fracture network flow model. Copeland paragraph 31 teaches “the fracture network modeling data 151 may identify the geometric properties, material properties, and other properties of a subterranean fracture network. The properties of the fracture network may be based on measurements (e.g., well logs, outcroppings, etc.), calculations, estimates, or other sources.” But Copeland fails to teach calculating a junction area from a set of corner points.
US 2016/0265331 A1 Weng, et al. [herein ‘331’] paragraph 67 et seq. teaches modeling of a stress shadow effect. ‘331 paragraph 60 teaches continuity equations for the fracture network. ‘331 paragraph 62 teaches fractures having a height H, width W, and coordinate center-point (x,y,z). ‘331 paragraph 118 teaches the contact between fractures are intersections. But ‘331 fails to teach calculating a junction area from a set of corner points.
US 2014/0222393 A1 Bai, et al. [herein “Bai”] paragraph 46 teaches “simulation architecture 300 can include additional or different models, such as a fluid junction model, a fracture flow model, a leakoff model, a well bore model, etc.” Bai paragraph 55 teaches DDA rock blocks with nodal points. But Bai fails to teach calculating a junction area from a set of corner points.
US 2018/0230784 A1 Herrera, et al. [herein “Herrera”] paragraph 92 teaches polygonal control-volumes in a vicinity of a hydraulic fracture network. Herrera paragraph 115 teaches “Conventional planar fracture models, such as UFMTM, may model various aspects of the fracture network, such as application of the governing equations to the smooth fracture.” Herrera paragraph 102 et seq. teaches fracture parameters. But Herrera fails to teach calculating a junction area from a set of corner points.
US patent 8,731,889 B2 Du, et al. [herein “Du”] column 17 lines 1-2 teach an estimated stimulation volume, but a stimulation volume for a fracture is not a junction area. Du fails to teach calculating a junction area from a set of corner points.

MFrac “Meyer Fracturing Simulators” User's Guide, ninth edition (2011) [herein “MFrac”] page 194 teaches area for a propped fracture. MFrac page 89 teaches fracture geometry models. But MFrac fails to teach calculating a junction area from a set of corner points.
Weng, X., et al. "Modeling of Hydraulic Fracture Network Propagation in a Naturally Fractured Formation” Society of Petroleum Engineers, SPE 140253 (2011) [herein “Weng”] page 2 last paragraph provides governing equations for a power-law fluid flow of a fracture branch. This includes a height and width of the fracture. Weng page 3 teaches a mass-balance for junctions “the sum of flow rates into the junction from all branches must be equal to zero.” Weng figure 1 shows fracture intersections. Weng page 2 fourth paragraph indicates using the UFM model for the fracture network. Weng fails to teach calculating a junction area from a set of corner points.
Kamath, J., et al. “Modeling Fluid Flow in Complex Naturally Fractured Reservoirs” Society of Petroleum Engineers, SPE 39547 (1998) [herein “Kamath”] teaches technology background on fluid flow modeling for fractured reservoirs.
Al-Hinai, O., et al. “Modeling Fluid Flow in Complex Naturally Fractured Reservoirs” Society of Petroleum Engineers, SPE-173319-MS (February 2015) [herein “Al-Hinai”] page 1 last paragraph teaches advantages to “maintaining the dimensionality of the fracture domain.” Al-Hinai page 3 figure 4 depicts two intersecting fractures. Al-Hinai figure 4 depicts the fracture junction as four separate cells meeting at a single junction point. There is no junction area to be modeled separate from the fracture cells. See also Al-Hinai page 8 last paragraph describing a spoke shaped intersection for the junction. Al-Hinai fails to teach calculating a junction area from a set of corner points.
None of the references taken either alone or in combination with the prior art of record disclose “calculating a junction area from each set of corner points” in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        5 February 2021